963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth S. COBEY, Petitioner-Appellant,v.James N. ROLLINS, Warden;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 92-6080.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 10, 1992Decided:  May 26, 1992

Kenneth S. Cobey, Appellant Pro Se.
Richard Bruce Rosenblatt, Assistant Attorney General, Baltimore, Maryland, for Appellees.
Before NIEMEYER and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Kenneth S. Cobey appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Cobey v. Rollins, No. CA-90-2432-R (D. Md. Dec. 2, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We find that Cobey's claim of a Fourth Amendment violation is barred by his procedural default in the state courts.   See Wainwright v. Sykes, 433 U.S. 72 (1977)